— In a CPLR article 78 proceeding to review a determination of the Superintendent of the Green Haven Correctional Facility penalizing petitioner for an assault on another inmate, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Palella, J.), dated April 21, 1983, which dismissed the petition. 11 Judgment affirmed, without costs or disbursements. 11 Administrative review of the Superintendent’s determination by the New York State Commissioner of Correctional Services was available (see 7 NYCRR 254.8). Petitioner not having exhausted his administrative remedies, the petition was properly dismissed by Special Term (see Matter of Patterson v Smith, 53 NY2d 98; Matter of Hall v LeFevre, 84 AD2d 622, mot for lv to app den 55 NY2d 603; Matter of Buxton v Winch, 78 AD2d 758, mot for lv to app den 53 NY2d 601). Mollen, P. J., Titone, Mangano and Lawrence, JJ., concur.